DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27, 63, and 66 are objected to because of the following informalities:  
CLAIM 27:
In line 1, after “connection” insert --to--.
In line 4, replace “on” with --one--.
CLAIM 63:
In line 4, after “switches” insert --each configured--.
CLAIM 66:
In line 2, delete the first instance of “panel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-32, 34, 63, 64, 66-71, and 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapel et al (2014/0032003).
In re Claims 27 and 31, Chapel teaches an  electrical receptacle (102, 204) for connection at least one power line as seen in Figures 1A-2 and 9, comprising: a processor (212); a circuit breaker (206) having an open state and a closed state, the circuit breaker for connection to a hot power line of the at least on power line (as seen in Figure 9), the circuit breaker configured to be in an open state when there is over current or upon command from the processor (paragraph 51 teaches that the processor can cause the breaker to open and paragraph 55 teaches that the breaker can be opened by the processor when an short circuit (i.e., overcurrent) occurs, paragraphs 78-80 teach that the switch opens as a result of a short circuit (i.e., overcurrent), paragraph 111 teaches that current sense coils of relay 940 of the circuit breaker causes it to open); and the processor configured to determine that electrical conditions are safe (paragraph 55 teaches that the processor can 
In re Claim 28, Chapel teaches the processor is further configured to receive a communication, and in response to the communication command the circuit breaker to be in the open state (paragraphs 53-54).
In re Claim 29, Chapel teaches at least one sensor (902) to detect signals indicative of the hot power line; wherein the processor is further configured to open the circuit breaker to the open state in response to the detected signals (paragraph 103).
In re Claim 30, Chapel teaches at least one sensor (902) to detect signals indicative of the hot power line; wherein the processor is further configured to determine that the electrical conditions are safe from the detected signals (paragraph 103, in the event that no event is detected, the conditions are safe).
In re Claim 32, Chapel teaches that said receiving comprises receiving the communication over at least one of the power lines (paragraph 57).
In re Claim 34, Chapel teaches that the electrical receptacle comprises an in-wall receptacle as seen in Figures 1A-B.
In re Claim 63, Chapel teaches an intelligent junction box (112, paragraph 49) for connection to power lines, comprising: a first contact (106, as seen in Fig 
In re Claim 64, Chapel teaches a communication subsystem for communicating over at least one of the power lines (paragraph 57).
In re Claim 66, the circuit breaker in the panel as discussed in paragraph 84 of Chapel is considered the only breaker in the panel.
In re Claim 67, Chapel teaches the processor is further configured to deactivate at least one of the controlled state switches when the total current of all downstream power lines exceeds a total rated capacity of the circuit breaker panel (paragraph 82).
In re Claim 68, Chapel teaches the deactivation of the at least one of the controlled state switches is performed based on a priority (paragraphs 66-67 and 82).
In re Claim 69, Chapel teaches that each individual switch can be opened when an overload of its rating occurs (paragraph 55).
In re Claim 70, Chapel teaches that the junction box is at a receptacle as seen in Figures 1A-B that is separate from the breaker in the panel as described in paragraph 84.
In re Claim 71, Chapel teaches that the junction box can instead be in the circuit breaker panel (paragraph 50).
In re Claim 73, the power line communication occurs between one point at processor 304 to another point at each receptacle (paragraph 57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 33, 51, 54, 56-61, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al (2014/0032003) in view of Comer (6,417,762).
In re Claim 33, Chapel teaches communicating over power lines as discussed above, but does not specifically teach that the communication occurs over the neutral line to ground.
Comer teaches performing power line communication from a receptacle 60 (Fig 4) via the neutral line 22 to ground 20 as seen in Figure 5 (col 6 line 45 - col 7 line 53) in order to prevent concerns about noise on the load carrying conductors during communication (col 1 lines 30-60) without having to modify the power line network already installed (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention perform the power line communication of Chapel via the neutral line to ground as taught by Comer, since Comer teaches that by doing so concerns about noise during communication can be prevented without modifying the power line network already installed.
In re Claim 51, Chapel teaches a circuit board (108 as seen in Fig 1B, paragraph 49) for installation to a device (receptacle 102) comprising: one or more 
Chapel teaches communicating over power lines as discussed above, but does not specifically teach that the communication occurs over the neutral line to ground.
Comer teaches performing power line communication from a receptacle 60 (Fig 4) via the neutral line 22 to ground 20 as seen in Figure 5 (col 6 line 45 - col 7 line 53) in order to prevent concerns about noise on the load carrying conductors during communication (col 1 lines 30-60) without having to modify the power line network already installed (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention perform the power line communication of Chapel via the neutral line to ground as taught by Comer, since Comer teaches that by doing so concerns about noise during communication can be prevented without modifying the power line network already installed.
In re Claim 54, Chapel teaches that the electrical receptacle comprises an in-wall receptacle as seen in Figures 1A-B.
In re Claims 56 and 57, Chapel teaches that the communication subsystem is further configured for wireless communication with the device to a remote controller 308 (paragraph 57).
In re Claim 58, Chapel teaches further one or more contacts (hot and neutral contacts 106 of lower outlet as seen in Figure 1B) for electrical connection of the circuit board to the device.
In re Claim 59, Chapel teaches that the processor is further configured for control and/or monitoring of the device (paragraph 55).
In re Claim 60, Chapel teaches that the communication subsystem (909) is configured for wired communication with the device as seen in Figure 9.
In re Claim 65, Chapel teaches an AC/DC converter (“PWR SUPPLY” as seen in Figure 9).
Chapel teaches communicating over power lines as discussed above, but does not specifically teach that the communication occurs over the neutral line to ground.
Comer teaches performing power line communication from a receptacle 60 (Fig 4) via the neutral line 22 to ground 20 as seen in Figure 5 (col 6 line 45 - col 7 line 53) in order to prevent concerns about noise on the load carrying conductors 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention perform the power line communication of Chapel via the neutral line to ground as taught by Comer, since Comer teaches that by doing so concerns about noise during communication can be prevented without modifying the power line network already installed.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al (2014/0032003) in view of Comer (6,417,762) as applied to claim 51 above and further in view of Guymon et al (2012/0223840) and Willis et al (2017/0025854).
In re Claim 55, Chapel teaches that an LED can be utilized to indicate specific conditions at the receptacle (paragraphs 104-109).  However, Chapel fails to specifically teach a microphone and speaker.
Guymon teaches that an audible alarm (i.e., speaker) may be utilized interchangeably with an LED to serve as an indication means in a receptacle (paragraph 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the LED of Chapel with a 
Willis teaches placing a microphone 50 (paragraph 16) with a receptacle so that a user may issue voice commands to control power delivered to the connected device (Abstract, paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a microphone as taught by Willis, since Willis teaches that by doing so the receptacle can control power to a connected load via voice commands of a user.
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapel et al (2014/0032003) in view of Comer (6,417,762) as applied to claim 51 above and further in view of Guymon et al (2012/0223840).
In re Claim 62, Chapel a circuit board as discussed above, but fails to specifically teach a packaging with pins as claimed.
Guymon teaches placing a circuit board for controlling a receptacle 182 in a packaging with pins as seen in Figure 14 (paragraphs 112-114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a packaging as taught by Guymon with circuit board of Chapel since it would provide protection from the surrounding environment to the circuit board.
Allowable Subject Matter
Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 72, Chapel fails to teach that the communication over the power lines bypasses the circuit breaker panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bosua et al 92016/0066130) teaches a smart receptacle that can control power to and transmit data to an external device (Abstract).  Schubert (2010/0130142) teaches a smart outlet with a wireless transceiver 118 in addition to communicating via PLC 132 as seen in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836